322 S.W.3d 160 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Ronald HALKMAN, Defendant/Appellant.
No. ED 93996.
Missouri Court of Appeals, Eastern District, Division Three.
September 28, 2010.
Brocca L. Smith, St. Louis, MO, for Defendant/Appellant.
Shaun J. Mackelprang, Jayne T. Woods, Jefferson City, MO, for Plaintiff/Respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Ronald Halkman appeals from the trial court's judgment entered upon a jury verdict convicting him of first-degree murder, first-degree robbery, and Wo counts of armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court committed no reversible error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).